DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on July 12, 2022, has been entered.  Claims 1-2, 6-9, 12-13 and 15-16 have been amended, and claims 5, 14 and 17-20 have been canceled.  No claims have been added.  Thus, claims 1-4, 6-13 and 15-16 are still pending in this application, with claims 1, 8 and 15 being independent.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“the roof truss” (line 7) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “each roof truss of the set of roof trusses”.
“the roof truss” (lines 8-9) lacks proper antecedent basis since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
“the coordinates” (line 9) lacks proper antecedent basis.  The examiner suggests deleting “the”. 
“the roof truss” (line 10) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
“the roof truss” (line 13) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
“the shipping vessel” (line 14) lacks proper antecedent basis.  The examiner recommends amending to recite: “a shipping vessel”.
“the roof truss” (line 15) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
For the sake of clarity, since “assembly” can mean either a structure made of an arrangement of parts or the act of assembling parts to form a structure, the examiner suggest amending “the assembly of” (line 18) to instead recite “assembling”.
“the positioning” (line 20) lacks proper antecedent basis.  The examiner suggests amending to instead recite: “a positioning”.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: 
 “the roof truss” (line 2) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
the comma after “the roof truss,” (line 2) is improper and should be deleted.
Claim 7 is objected to because of the following informalities: 
“the roof truss” (line 2) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
The comma after “the roof truss” (line 2) is improper and should be deleted.
“comprising,” (line 2) is grammatically improper and confusing.  The examiner suggests deleting “comprising,” and amending to instead recite: “comprises: ”. 
“the assembly process” (line 4) lacks proper antecedent basis.  
Claim 7 depends on claim 1, and claim 1 does not recite “an assembly process”.
Claim 7 does not end in a period.  A period (i.e., punctuation mark) at the end of claim 7 is required.  The end of each claim must be punctuated with a period. 
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
“the one or more computer non-transitory readable storage media” (in line 4) lacks proper antecedent basis and is also otherwise improper.  Amending to instead recite “the one or more non-transitory computer-readable storage media” would be proper.
“the coordinates of roof trusses” (lines 8-9) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “coordinates of roof trusses” (i.e., by deleting “the”).
“the assembly” (line 10) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “an assembly”.
“the roof truss” (lines 10-11) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “each roof truss of the set of roof trusses”.
“the roof truss” (line 12) lacks proper antecedent basis since it is unclear which roof truss of the set of roof trusses “the roof truss” refers to.  The examiner recommends amending to instead recite: “each roof truss”.
“the coordinates” (line 13) lacks proper antecedent basis.  The examiner suggests deleting “the”. 
“an assembly” (line 14) lacks proper antecedent basis since “the assembly” is previously recited in line 10.  The examiner recommends amending to instead recite “the assembly”.
“the roof truss” (line 14) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” refers to.  The examiner recommends amending to instead recite: “each roof truss”.
“the roof truss” (line 15) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
The meaning of “wherein the assembly of the roof truss is a predetermined organization of the roof trusses” (lines 14-15) is unclear.  More specifically, it is unclear how an assembly of a single roof truss (i.e., “the roof truss”) can be a predetermined organization of plural roof trusses (i.e., “the roof trusses”).  Perhaps applicant intended to instead recite: “wherein the assembly of the roof truss is a predetermined organization of the roof truss members”.  Appropriate correction is necessary.
“the roof truss,” (line 16) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”. 
Furthermore, the comma after “joist” (in line 16) is improper and should be deleted.
“comprising” (line 17) is grammatically incorrect and, as such, is confusing.  The examiner suggests amending to instead recite: “comprises”.
The comma after “template” (line 18) is improper and should be deleted.
“and determining” (line 18) is grammatically incorrect and, as such, is confusing.  The examiner suggests amending to instead recite: “and determines”.
“the assembly process” (line 19) lacks proper antecedent basis.  Amending to instead recite “an assembly process” is one possibility for correcting the deficiency.
“the roof truss” (line 20) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
“the shipping vessel” (line 21) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “a shipping vessel”.
“the roof truss,” (line 22) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
For the sake of clarity, since “assembly” can mean either a structure made of an arrangement of parts or the act of assembling parts to form a structure, the examiner suggest amending “the assembly of” (in line 25) to instead recite “assembling”.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
“an assembly process” (line 2) lacks proper antecedent basis since “the assembly process” is previously recited in line 19 of claim 8.  Amending to instead recite “the assembly process” would cure the deficiency.
“the roof truss,” (line 2) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”. 
Furthermore, the comma after “joist” (in line 2) is improper and should be deleted.
“the roof truss,” (line 3) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
 	Appropriate correction is required.
Claim 15 is objected to because of the following informalities:
“the one or more computer non-transitory readable storage media” (in lines 4-5) lacks proper antecedent basis and is also otherwise improper.  Amending to instead recite “the one or more non-transitory computer-readable storage media” would be proper.
“the coordinates of roof trusses” (line 8) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “coordinates of roof trusses” (i.e., by deleting “the”).
“the assembly” (line 9) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “an assembly”.
“the roof truss” (line 9) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “each roof truss of the set of roof trusses”.
“the roof truss” (line 10) lacks proper antecedent basis since it is unclear which roof truss of the set of roof trusses “the roof truss” refers to.  The examiner recommends amending to instead recite: “each roof truss”.
“the coordinates” (line 10) lacks proper antecedent basis.  The examiner suggests deleting “the” to cure the deficiency. 
“an assembly” (line 12) lacks proper antecedent basis since “the assembly” is previously recited in line 9.  The examiner recommends amending to instead recite “the assembly”.
“the roof truss” (recited twice in line 12) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” refers to.  The examiner recommends replacing each instance of “the roof truss” with “each roof truss”.
The meaning of “wherein the assembly of the roof truss is a predetermined organization of the roof trusses” (lines 12-13) is unclear.  More specifically, it is unclear how an assembly of a single roof truss (i.e., “the roof truss”) can be a predetermined organization of plural roof trusses (i.e., “the roof trusses”).  Perhaps applicant intended to instead recite: “wherein the assembly of the roof truss is a predetermined organization of the roof truss members”.  Appropriate correction is necessary.
“the roof truss” (line 15) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”. 
“the shipping vessel” (line 16) lacks proper antecedent basis.  The examiner recommends amending to instead recite: “a shipping vessel”.
“the roof truss” (line 17) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending to instead recite: “each roof truss”.
The comma after “generating,” (line 21) is improper and should be deleted.
For the sake of clarity, since “assembly” can mean either a structure made of an arrangement of parts or the act of assembling parts to form a structure, the examiner suggest amending “the assembly of” (in line 26) to instead recite “assembling”.
 Claim 16 is objected to because of the following informalities:
“the roof truss,” (occurring twice in line 2) is vague and indefinite since it is unclear which roof truss of the set of roof trusses “the roof truss” references.  The examiner recommends amending each instance to instead recite: “each roof truss”.
Furthermore, the comma after the first instance of “truss,” in line 2 is improper and should be deleted.
“the assembly process” (line 3) lacks proper antecedent basis since “an assembly process” has not previously been recited.  It is unclear precisely what previously recited claim limitation “the assembly process” refers to.
 Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 1-4, 6-13 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13 and 15-16 of copending Application No. 16/832,745 in view of ZHANG et al. (U.S. Patent Application Publication 2010/0024318).
  	The claims of the current application are identical to the claims of copending Application No. 16/832,745 except that every instance of the claim elements “joist” or “floor joists” in the copending application has been respectively replaced with “roof truss” or “roof trusses” in the claims of the current application.  Thus, the instant application and the copending application essentially claim different intended uses of the same invention, the instant application claiming the same invention being used for generating assemblies of roof trusses rather than generating assemblies of floor joists, as claimed in the copending application.
 	ZHANG et al., which discloses a method and system that is very similar to the claimed invention(s), teaches that the method and/or system can be equally well applied to either generating assemblies of trusses (as per the instant application) and/or generating assemblies of joists (as per the copending application) (e.g., see ¶ [0036] of ZHANG et al; ¶ [0036]: “This invention may be utilized to realize the customized building designs, fabrication, constructions and business operations and to form whole sets of customized all-functional framed structures, building elements and assemblies, as well as various well-assorted functional connectors. Most of the mentioned building elements and assemblies are panel like components and some others are structural components such as polygonal frames and trusses, comprising wall panels, flooring panels, ceiling panels, beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc. wherein some components may be pre-assembled with one or more facilities, such as cold and hot water supply facilities and fittings, gas facilities and fittings, drainage and sewage facilities and fittings, power system and fittings, communication system and fittings, security system and fittings, multimedia system and fittings, windows and doors, etc. The mentioned building elements and assemblies are container transportable.”).
 	Thus, the claims of the instant application are essentially directed to the same invention as the claims of the copending application, the only difference being that in the instant application the claimed intended use is for generating assemblies of roof trusses while in the copending application the claimed intended use is for generating assemblies of floor joists, which, to one of ordinary skill in the art, and as taught by ZHANG et al., are obvious variants of one another.
 	This is a provisional nonstatutory double patenting rejection.
 Response to Arguments
 	Applicant's arguments filed July 12, 2022, have been considered but are moot in view of the new ground(s) of rejection.  
 	The terminal disclaimer filed on July 12, 2022 was not acceptable since it identified a party who is not the applicant (i.e., Consulting Engineers, Corp.).   The terminal disclaimer filed on July 12, 2022 was not approved.  To overcome the double patenting rejection, a new terminal disclaimer should be filed which properly identifies the applicant, Consulting Engineers, Corp.  
 	Furthermore, the terminal disclaimer must disclaim the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on copending Application Number 16/832745.
  Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on Monday-Friday, 10:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON, can be reached at 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675